Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to application filed on 12/2/2020. Claim(s) 1-21 is/are pending.
Claim Objections
Claim(s) 8 is/are objected to because of the following informalities:  
The claim recites “the controller is configured to….predicts the acceleration based on the data”, where “predicts” should be “predict”. 
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cabin unit joined to the vehicle” (claims 3-4 and 13-14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.






Claims 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to “A program that causes a computer to execute the information processing method according to claim 11” which under a broadest reasonable interpretation can be interpreted as software (software per se). The court has found that software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment, does not fall within any statutory category. See Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449, 82 USPQ2d 1400, 1407 (2007); see also Benson, 409 U.S. 67, 175 USPQ2d 675 (An "idea" is not patent eligible). Thus, a product claim to a software program that does not also contain at least one structural limitation (such as a "means plus function" limitation) has no physical or tangible form, and thus does not fall within any statutory category. (see MPEP 2106.03)
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Regarding claims 1-10, the claims recite an information processing device and thus, are a machine. Therefore, the claims are within at least one of the four statutory categories. 
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below). 

An information processing device that provides information to an occupant who performs a given activity in a vehicle, the information processing device comprising a controller configured to: 
predict an acceleration applied to the vehicle within a predetermined period, 
give notice to the occupant when a value related to the predicted acceleration exceeds a threshold value; and 
determine the threshold value based on a type of the activity performed in the vehicle.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest interpretation, the claim covers performance of the limitations in the human mind. For example, the “predict….”, “give notice.…” and “determine….” limitations in the contexts of this claim encompass a user observing that a vehicle will exceed an acceleration in the future (e.g. approaching a steep hill or a highway entrance ramp), and forming a judgement to alert an occupant of the vehicle based on an activity the occupant is performing (e.g., drinking a hot beverage).  Accordingly, the claim recites at least seven abstract ideas. 

Regarding Prong II of the Step 2A analysis of the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of the judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application”. 
In the present case, the additional limitations beyond the above-noted abstract idea(s) are as follows (where the underlined portions are the “additional limitations” while bolded portions continue to represent the “abstract idea”). 

An information processing device that provides information to an occupant who performs a given activity in a vehicle, the information processing device comprising a controller configured to: 
predict an acceleration applied to the vehicle within a predetermined period, 
give notice to the occupant when a value related to the predicted acceleration exceeds a threshold value; and 
determine the threshold value based on a type of the activity performed in the vehicle.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of “An information processing device that provides information to an occupant who performs a given activity in a vehicle” and “the information processing device comprising a controller configured to”, the examiner submits that these limitations are merely tools being used to perform the abstract idea (or instructions to implement the abstract idea on a computer). Further, the “information processing device” and the “controller” are recited at a high level of generality and merely describe how to generally “apply” the otherwise mental process in a generic or general purpose vehicle control environment. 
Moreover, limiting the use of the abstract idea to a particular technological environment (e.g., to control an aircraft engine), or as stated the preamble (“that provides information to an occupant who performs a given activity in a vehicle”) is not enough to transform the abstract idea into a patent-eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations of the “An information processing device” and “the information processing device comprising a controller” are merely means to apply the exception and do not amount to “significantly more”, as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984, are not sufficient to amount to significantly more than the judicial exception.  
As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of the “that provides information to an occupant who performs a given activity in a vehicle” is merely indicating a field of use or technological environment in which to apply a judicial exception, and does not amount to “significantly more”, as generally linking the use of a judicial exception to a particular technological environment or field of use (“simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use”), as discussed in Diamond v. Diehr, 450 U.S. 175, 192 n.14, 209 USPQ 1, 10 n. 14 (1981), are not sufficient to amount to significantly more than the judicial exception. 

Regarding claims 11-21, the claims recite an information processing method and thus, are a process. Therefore, the claims are within at least one of the four statutory categories. Independent claim 11 rises and falls with independent claim 1, i.e. claim 11 recites the same components as independent claim 1. Hence, the claims are not patent eligible for the same reasons as discussed above with respect to claim 1.
Dependent claim(s) 2-10, 12-21 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Claim 2 recites limitations that are well-understood, routine and conventional. The examiner submits that the additional limitation of “a storage unit configured to store the type of the activity and the threshold value such that the type of the activity is associated with the threshold value” only recites a memory that stores data related to the abstract idea. The “storage unit” is recited at a high level of generality and the specification does not provide any indication that the “storage unit configured to store….” is anything more than conventional memory device of a vehicle (para. 0049).
Claim 12 recites limitations that are well-understood, routine and conventional. The examiner submits that the additional limitation of “obtaining data in which the type of the activity is associated with the threshold value” amounts to mere data gathering, which is a form of insignificant extra-solution activity. The specification does not provide any indication that the “obtaining data….” is anything more than a conventional process of obtaining data from an occupant of a vehicle (para. 0050).
Claims 3 and 13 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional activities. The examiner submits that the additional limitations of “the vehicle adapted to travel with a cabin unit joined to the vehicle” are a well-understood, routine, and conventional activity because the specification does not provide any indication that the “vehicle….adapted to travel with a cabin unit” is anything more than conventional a vehicle system with an occupant compartment (para. 0018).
Claims 5 and 15 recite limitations that are additional abstract ideas. The examiner submits that the limitations of comparing the “acceleration” and a “jerk” of the vehicle with “a first threshold value and a second threshold value” are under their broadest interpretation, covers performance of the limitations in the human mind. The comparison in the contexts of these claim encompass a user evaluating a value related to a vehicle acceleration in the future (e.g. approaching a steep hill or a highway entrance ramp), and forming judgements based on comparing this value to a threshold. Further, the courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand."). In this case, jerk can be calculated from acceleration with pencil and paper. 
Claims 7 and 17 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional activities. The examiner submits that the additional limitations of “based on information obtained from a sensor included in the vehicle” and “based on a result of matching of position information of the vehicle against map data” that these limitations are recited at a high level of generality (i.e. as a general means of displaying the result of the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Further, the limitations are well-understood, routine, and conventional activities because the background recites that the “sensor” is a well-known vehicle sensor (para. 0042), and the specification does not provide any indication that the obtaining of the sensor information and the matching of position information are anything more than conventional functions of a vehicle (para. 0052-0053).
Claims 8 and 18 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional activities. The examiner submits the additional limitations of obtaining “speed and steering angle from an automatic drive system included in the vehicle” are recited at a high level of generality (i.e. as a general means of displaying the result of the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Further, the limitation is a well-understood, routine, and conventional activity because the background recites that the “automatic drive system” is a well-known system integrated into a vehicle (para. 0038), and the specification does not provide any indication that the obtaining of the speed and steering angle are anything more than conventional functions of a vehicle (para. 0051).
Claims 9 and 19 recite limitations that are directed toward additional aspects of the judicial exception and well-understood, routine and conventional activities. The examiner submits the additional limitations of obtaining “based on….a condition of the occupant obtained by sensing the occupant” are recited at a high level of generality (i.e. as a general means of displaying the result of the determining step), and amount to mere data gathering, which is a form of insignificant extra-solution activity. Further, the limitation is a well-understood, routine, and conventional activity because the specification does not provide any indication that the obtaining of the occupant condition is anything more than a conventional function made by a vehicle (para. 0064).
Claim 21 does not recite any further limitations that cause the claim(s) to be patent eligible. The examiner submits that the limitation “A program that causes a computer to execute the information processing method….” is a is well-understood, routine, and conventional activity of a computer executing a program. The specification does not provide any indication that the program is anything more than a conventional computer program configured to execute software (para. 0038 and 0049).
Claims 4, 6, 10, 14, 16, and 20 recite limitations that are directed toward additional aspects of the judicial exception. 
Therefore, claim(s) 1-21 is/are ineligible under 35 USC 101. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 9-12, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of commonly assigned U.S. Patent No. 10,457,165 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Specifically, given the breadth of instant claims 1-2, 9-12, and 19-21, each are anticipated by reference claim 12. The claims of the instant application and the claims of the reference patent are both directed to a device configured to perform a process of: predicting a vehicle acceleration, determining an acceleration threshold based on an activity performed by an occupant of the vehicle, and alerting the occupant when the acceleration threshold is exceeded. See Tables 1 and 2 below. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Table 1: Instant claims 1-2, 9-10 are each anticipated by reference claim 12


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Table 2: Instant claims 11-12, 19-21 are each anticipated by reference claim 12
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 10,457,165 B2, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11-13, 19, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyoda et al. (US 2018/0244173 A1).
Regarding claim 1, Toyoda teaches an information processing device that provides information to an occupant (“occupant”, para. 0012, 0044) who performs a given activity (“sleeping”, para. 0044) in a vehicle (“vehicle 100”, Fig. 1), the information processing device comprising a controller (Fig. 1, para. 0016) configured to: 
predict an acceleration applied to the vehicle within a predetermined period (“At function block 410, the automated control module 154 can identify one or more maneuvers in the path”, para. 0063, “At function block 415, the acceleration identification module 156 can identify the direction and magnitude of acceleration for the one or more maneuvers in the path”, para. 0064, Fig. 4, see also para. 0054 and Fig. 3); 
give notice to the occupant when a value related to the predicted acceleration exceeds a threshold value (“At decision block 420, the acceleration identification module 156 can compare the magnitude of acceleration for the one or more maneuvers to the acceleration threshold”, para. 0065, “At function block 435, the seat actuation module 158 can generate a signal that moves the seat 200 from a first position”, para. 0069, “the occupant of the seat experiences movement prior to the upcoming acceleration, and is therefore notified of the upcoming acceleration”, para. 0003); and 
determine the threshold value based on a type of the activity performed in the vehicle (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044, see also para. 0030).

Regarding claim 2, Toyoda further teaches a storage unit configured to store the type of the activity and the threshold value such that the type of the activity is associated with the threshold value (“memory 110 can store one or more modules 150”, para. 0018, Fig. 1, “acceleration identification module 156 compares the magnitude of acceleration for the upcoming maneuver(s) with an acceleration threshold”, para. 0030).

Regarding claim 3, Toyoda further teaches: 
the vehicle is adapted to travel with a cabin unit joined to the vehicle (“cabin of the vehicle 11”, para. 0039, see Fig. 1, the examiner is interpreting the “cabin unit joined to the vehicle” to be a cabin of the vehicle which is consistent with Applicant’s specification, para. 0050); and 
the controller is configured to determine the threshold value based on the type of the activity of the occupant performed in the cabin unit joined to the vehicle (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044).

Regarding claim 9, Toyoda further teaches wherein the controller is configured to determine the threshold value, based on the type of the activity, and a condition of the occupant obtained by sensing the occupant (“state tracking module 160 determines whether the occupant is sleeping. In this example, the state tracking module 160 can determine, based on the one or more identified features for the occupant (e.g., the eyes of the occupant), whether the occupant's eyes are closed. Responsive to the occupant's eyes being closed, the state tracking module 160 can determine that the occupant is sleeping. In one or more arrangements, where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044, see also para. 0041).

Regarding claim 11, Toyoda teaches an information processing method performed by an information processing device (Fig. 1, para. 0016) that provides information to an occupant (“occupant”, para. 0012, 0044) who performs a given activity (“sleeping”, para. 0044) in a vehicle (“vehicle 100”, Fig. 1), the information processing method comprising: 
predicting an acceleration applied to the vehicle within a predetermined period (“At function block 410, the automated control module 154 can identify one or more maneuvers in the path”, para. 0063, “At function block 415, the acceleration identification module 156 can identify the direction and magnitude of acceleration for the one or more maneuvers in the path”, para. 0064, Fig. 4, see also para. 0054 and Fig. 3); 
giving notice to the occupant when a value related to the predicted acceleration exceeds a threshold value (“At decision block 420, the acceleration identification module 156 can compare the magnitude of acceleration for the one or more maneuvers to the acceleration threshold”, para. 0065, “At function block 435, the seat actuation module 158 can generate a signal that moves the seat 200 from a first position”, para. 0069, “the occupant of the seat experiences movement prior to the upcoming acceleration, and is therefore notified of the upcoming acceleration”, para. 0003); and 
determining the threshold value based on a type of the activity performed in the vehicle (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044, see also para. 0030).

Regarding claim 12, Toyoda further teaches obtaining data in which the type of the activity is associated with the threshold value (“memory 110 can store one or more modules 150”, para. 0018, Fig. 1, “acceleration identification module 156 compares the magnitude of acceleration for the upcoming maneuver(s) with an acceleration threshold”, para. 0030, the examiner is interpreting the scope of this limitation to be that the data comprises the type of the activity and its associated threshold value).

Regarding claim 13, Toyoda further teaches: 
the vehicle is adapted to travel with a cabin unit joined to the vehicle (“cabin of the vehicle 11”, para. 0039, see Fig. 1, the examiner is interpreting the “cabin unit joined to the vehicle” to be a cabin of the vehicle which is consistent with Applicant’s specification, para. 0050); and 
the threshold value is determined, based on the type of the activity of the occupant performed in the cabin unit joined to the vehicle (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044).

Regarding claim 19, Toyoda further teaches wherein the threshold value is determined, based on the type of the activity, and a condition of the occupant obtained by sensing the occupant (“state tracking module 160 determines whether the occupant is sleeping. In this example, the state tracking module 160 can determine, based on the one or more identified features for the occupant (e.g., the eyes of the occupant), whether the occupant's eyes are closed. Responsive to the occupant's eyes being closed, the state tracking module 160 can determine that the occupant is sleeping. In one or more arrangements, where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044, see also para. 0041).

Regarding claim 21, Toyoda further teaches a program that causes a computer to execute the information processing method according to claim 11 (“memory 110 can store one or more modules 150. Modules can be or include computer-readable instructions that, when executed by the processor 105, cause the processor 105 to perform the various functions”, para. 0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2018/0244173 A1) in view of Cawse (US 2020/0380799 A1).
Regarding claim 4, Toyoda does not explicitly teach wherein the controller is configured to determine the threshold value, based on a type of the cabin unit joined to the vehicle.
However, Cawse teaches a VIN based accelerometer threshold, comprising:
a controller (Fig. 2, para. 0084) is configured to determine a threshold value, based on a type of a cabin unit joined to a vehicle (“In order for the accelerometer and system to monitor and determine events, the system requires a threshold, or thresholds, to indicate events such as harsh acceleration, harsh cornering, harsh breaking, or accidents. However, these thresholds depend in part upon the weight of the vehicle. A heavier vehicle would have a different accelerometer threshold from a lighter vehicle”, para. 0056, “Once a basic weight of the vehicle has been determined, than an associated, or assigned VIN based accelerometer threshold may be determined based upon the basic weight of the vehicle for example, assigning a medium sensitivity set of thresholds (see Table 1)”, para. 0077, see also para. 0057 and 0076).
Both Toyoda and Cawse teach determining a threshold value related to acceleration applied to a vehicle (see para. 0030 of Toyoda and para. 0056 of Cawse). Cawse further teaches determining the threshold value based on a type of cabin unit joined to the vehicle (see at least para. 0057 of Cawse). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Cawse such that the controller (Fig. 1, para. 0016) of Toyoda is configured to determine the “threshold” (para. 0065, Toyoda) based on a “vehicle identification number analysis” (para. 0076), as taught by Cawse. The motivation for doing so would be so that “thresholds depend in part upon the weight of the vehicle. A heavier vehicle would have a different accelerometer threshold from a lighter vehicle” (para. 0056), as taught by Cawse. 

Regarding claim 14, Toyoda further teaches wherein the threshold value is determined, based on a type of the cabin unit joined to the vehicle.
However, Cawse teaches a VIN based accelerometer threshold, comprising:
wherein a threshold value is determined, based on a type of a cabin unit joined to a vehicle (“In order for the accelerometer and system to monitor and determine events, the system requires a threshold, or thresholds, to indicate events such as harsh acceleration, harsh cornering, harsh breaking, or accidents. However, these thresholds depend in part upon the weight of the vehicle. A heavier vehicle would have a different accelerometer threshold from a lighter vehicle”, para. 0056, “Once a basic weight of the vehicle has been determined, than an associated, or assigned VIN based accelerometer threshold may be determined based upon the basic weight of the vehicle for example, assigning a medium sensitivity set of thresholds (see Table 1)”, para. 0077, see also para. 0057 and 0076).
Both Toyoda and Cawse teach determining a threshold value related to acceleration applied to a vehicle (see para. 0030 of Toyoda and para. 0056 of Cawse). Cawse further teaches determining the threshold value based on a type of cabin unit joined to the vehicle (see at least para. 0057 of Cawse). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Cawse such that the “threshold” (para. 0065, Toyoda) is determined based on a “vehicle identification number analysis” (para. 0076), as taught by Cawse. The motivation for doing so would be so that “thresholds depend in part upon the weight of the vehicle. A heavier vehicle would have a different accelerometer threshold from a lighter vehicle” (para. 0056), as taught by Cawse. 

Claim(s) 5-6, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2018/0244173 A1) in view of Kim et al. (US 2018/0297586 A1).
Regarding claim 5, Toyoda teaches wherein the controller is configured to compare the acceleration with a first threshold value (“At decision block 420, the acceleration identification module 156 can compare the magnitude of acceleration for the one or more maneuvers to the acceleration threshold”, para. 0065), the first threshold value being the threshold value, but does not explicitly teach wherein the controller is configured to compare the acceleration and a jerk of the vehicle with a first threshold value and a second threshold value, respectively, each of the first threshold value and the second threshold value being the threshold value.
However, Kim teaches an apparatus and method for controlling an autonomous driving of vehicle, and a vehicle system, comprising:
wherein a controller (Fig. 1) is configured to compare a jerk of a vehicle with a second threshold value (“a jerk calculator configured to calculate an allowable jerk of the driver based on a jerk at a time point at which the stress state of the driver exceeds a preset reference value, and to calculate a predicted jerk based on location and movement information of the vehicle and a preceding vehicle measured while the vehicle is being driven, and lane information, a determination device configured to identify a driving state of the vehicle when the predicted jerk exceeds an allowable jerk of the driver”, para. 0007, see also “S170” of Fig. 5).
Both Toyoda and Kim teach controllers configured to compare a value related to a predicted acceleration of a vehicle to a threshold value (see para. 0065 of Toyoda and para. 0007 of Kim). Toyoda teaches the value is an acceleration and Toyoda teaches the value is a jerk. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Kim such that the controller (Fig. 1, para. 0016) of Toyoda is configured to compare a jerk of the vehicle to a threshold in addition to being configured to compare the acceleration to a threshold. The motivation for doing so would be to account for situations where the vehicle experiences “abrupt acceleration or gearshift”, such as a collision, as taught by Kim (para. 0003-0004).  

Regarding claim 6, the combination of Toyoda and Kim render obvious wherein the controller is configured to give notice to the occupant by different methods, depending on whether the acceleration exceeds the first threshold value or the jerk exceeds the second threshold value. Toyoda teaches the controller is configured to give notice to the occupant when the acceleration exceeds the first threshold value (“the occupant of the seat experiences movement prior to the upcoming acceleration, and is therefore notified of the upcoming acceleration”, para. 0003), and Kim teaches the controller is configured to give notice to the occupant when the jerk exceeds the second threshold value (“a determination device configured to identify a driving state of the vehicle when the predicted jerk exceeds an allowable jerk of the driver, and an alarm processor configured to output an alarm based on the driving state of the vehicle”, para. 0007, “alarm processor 150 may be configured to output an alarm signal to the interface 11 of the vehicle in response to determining that the predicted jerk exceeds the allowable jerk of the driver while the vehicle is in an autonomous driving state”, para. 0053). The “movement” of the seat as taught by Toyoda (para. 0003) and the “alarm” as taught by Kim (para. 0007) are different methods. Further, Kim teaches the benefit of comparing jerk to a threshold during “abrupt acceleration” (para. 0003) such as vehicle “collision” (para. 0004). Thus, one of ordinary skill in the art would have been motivated to implement different methods of giving notice to the occupant given an acceleration or a jerk exceeding a first threshold or a second threshold, respectively. The motivation for doing so would be to notify the driver of abrupt changes to acceleration related to a collision in a different manner than changes which are not related to a collision. 

Regarding claim 15, Toyoda further teaches wherein the acceleration the vehicle is compared with a first threshold value (“At decision block 420, the acceleration identification module 156 can compare the magnitude of acceleration for the one or more maneuvers to the acceleration threshold”, para. 0065), the first threshold value being the threshold value, but does not explicitly teach wherein the acceleration and a jerk of the vehicle are compared with a first threshold value and a second threshold value, respectively, each of the first threshold value and the second threshold value being the threshold value.
However, Kim teaches an apparatus and method for controlling an autonomous driving of vehicle, and a vehicle system, comprising:
wherein a jerk of a vehicle is compared with a second threshold value (“a jerk calculator configured to calculate an allowable jerk of the driver based on a jerk at a time point at which the stress state of the driver exceeds a preset reference value, and to calculate a predicted jerk based on location and movement information of the vehicle and a preceding vehicle measured while the vehicle is being driven, and lane information, a determination device configured to identify a driving state of the vehicle when the predicted jerk exceeds an allowable jerk of the driver”, para. 0007, see also “S170” of Fig. 5).
Both Toyoda and Kim teach comparing a value related to a predicted acceleration of a vehicle to a threshold value (see para. 0065 of Toyoda and para. 0007 of Kim). Toyoda teaches the value is an acceleration and Toyoda teaches the value is a jerk. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Kim by comparing a jerk of the vehicle to a threshold in addition to comparing the acceleration to a threshold. The motivation for doing so would be to account for situations where the vehicle experiences “abrupt acceleration or gearshift”, such as a collision, as taught by Kim (para. 0003-0004).  

Regarding claim 16, the combination of Toyoda and Kim render obvious wherein the notice is given to the occupant by different methods, depending on whether the acceleration exceeds the first threshold value or the jerk exceeds the second threshold value. Toyoda teaches giving notice to the occupant when the acceleration exceeds the first threshold value (“the occupant of the seat experiences movement prior to the upcoming acceleration, and is therefore notified of the upcoming acceleration”, para. 0003), and Kim teaches giving notice to the occupant when the jerk exceeds the second threshold value (“a determination device configured to identify a driving state of the vehicle when the predicted jerk exceeds an allowable jerk of the driver, and an alarm processor configured to output an alarm based on the driving state of the vehicle”, para. 0007, “alarm processor 150 may be configured to output an alarm signal to the interface 11 of the vehicle in response to determining that the predicted jerk exceeds the allowable jerk of the driver while the vehicle is in an autonomous driving state”, para. 0053). The “movement” of the seat as taught by Toyoda (para. 0003) and the “alarm” as taught by Kim (para. 0007) are different methods. Further, Kim teaches the benefit of comparing jerk to a threshold during “abrupt acceleration” (para. 0003) such as vehicle “collision” (para. 0004). Thus, one of ordinary skill in the art would have been motivated to implement different methods of giving notice to the occupant given an acceleration or a jerk exceeding a first threshold or a second threshold, respectively. The motivation for doing so would be to notify the driver of abrupt changes to acceleration related to a collision in a different manner than changes which are not related to a collision. 

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2018/0244173 A1) in view of Shalev-Scwartz et al. (US 2019/0291728 A1).
Regarding claim 7, Toyoda further teaches a sensor included in the vehicle (“vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS) 124, a navigation system 147”, para. 0087), and wherein the controller is configured to predict the acceleration by making a second prediction based on a result of matching of position information of the vehicle against map data (“acceleration identification module 156 can include instructions to determine one or more vehicle accelerations resulting from executing each of the one or more maneuvers”, para. 0025, see also para. 0022 and 0027), but does not explicitly teach wherein the controller is configured to predict the acceleration by making a first prediction based on information obtained from a sensor included in the vehicle, and making a second prediction based on a result of matching of position information of the vehicle against map data.
However, Shalev-Schwartz teaches systems and methods for navigating a vehicle, comprising:
wherein a controller (“processor”, para. 0808, see also para. 0099) is configured to predict an acceleration by making a first prediction based on information obtained from a sensor included in a vehicle (“Process 5800 may include a step 5804 for generating a prediction of at least one aspect of the host vehicle motion”, para. 0808, “the prediction of at least one aspect of host vehicle motion may include a prediction of at least one of a speed or an acceleration of the host vehicle at the motion prediction time….if the acceleration and/or speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed and future acceleration of the host vehicle at time t(5) or at another motion prediction time”, para. 0812).
Toyoda teaches all the limitations but for further predicting the acceleration based on information obtained from a sensor. Shalev-Schwartz teaches predicting an acceleration of a vehicle based on sensor information (para. 0812). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Shalev-Schwartz such that the controller (Fig. 1, para. 0016) of Toyoda is further configured to predict the “acceleration for the one or more maneuvers in the path” (para. 0064, Toyoda) based on a “sensor output(s)” (para. 0812), as taught by Shalev-Schwartz. Since Toyoda and Shalev-Schwartz teach similar sensor suites of vehicles (see “vehicle sensor(s) 121”, para. 0087 of Toyoda and “sensors”, para. 0806 of Shalev-Schwartz), this combination would only require routine skill in the art to achieve the predictable result of predicting acceleration of a vehicle based on the matching of position information against map data and based on vehicle sensor information. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 17, Toyoda further teaches a sensor included in the vehicle (“vehicle sensor(s) 121 can include one or more accelerometers, one or more gyroscopes, an inertial measurement unit (IMU), a dead-reckoning system, a global navigation satellite system (GNSS), a global positioning system (GPS) 124, a navigation system 147”, para. 0087), and wherein the acceleration is predicted by making a second prediction based on a result of matching of position information of the vehicle against map data (“acceleration identification module 156 can include instructions to determine one or more vehicle accelerations resulting from executing each of the one or more maneuvers”, para. 0025, see also para. 0022 and 0027), but does not explicitly teach wherein the acceleration is predicted by making a first prediction based on information obtained from a sensor included in the vehicle, and making a second prediction based on a result of matching of position information of the vehicle against map data.  
However, Shalev-Schwartz teaches systems and methods for navigating a vehicle, comprising:
wherein an acceleration is predicted by making a first prediction based on information obtained from a sensor included in a vehicle (“Process 5800 may include a step 5804 for generating a prediction of at least one aspect of the host vehicle motion”, para. 0808, “the prediction of at least one aspect of host vehicle motion may include a prediction of at least one of a speed or an acceleration of the host vehicle at the motion prediction time….if the acceleration and/or speed of the host vehicle is determined at time t(1) based on sensor output(s) acquired at data acquisition time t(0), the at least one processor may determine a predicted future speed and future acceleration of the host vehicle at time t(5) or at another motion prediction time”, para. 0812).
Toyoda teaches all the limitations but for further predicting the acceleration based on information obtained from a sensor. Shalev-Schwartz teaches predicting an acceleration of a vehicle based on sensor information (para. 0812). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Shalev-Schwartz by predicting the “acceleration for the one or more maneuvers in the path” (para. 0064, Toyoda) based on a “sensor output(s)” (para. 0812), as taught by Shalev-Schwartz. Since Toyoda and Shalev-Schwartz teach similar sensor suites of vehicles (see “vehicle sensor(s) 121”, para. 0087 of Toyoda and “sensors”, para. 0806 of (“vehicle sensor(s) 121”, para. 0087), this combination would only require routine skill in the art to achieve the predictable result of predicting acceleration of a vehicle based on the matching of position information against map data and based on vehicle sensor information. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim(s) 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2018/0244173 A1) in view of Saxena et al. (US 2021/0086798 A1).
Regarding claim 8, Toyoda further teaches wherein the controller is configured to obtain data concerning a speed, from an automatic driving system included in the vehicle, and predicts the acceleration based on the data (“deviation from the current path of travel may include one or more maneuvers (e.g., brake, speed up, turn left or right, left or right lane changes, sway left or right, etc.). Any one of these maneuver(s) can result in an occupant of the vehicle 100 experiencing an acceleration”, para. 0023, see also para. 0022 and para. 0063), but does not explicitly teach wherein the controller is configured to obtain data concerning a speed and a steering angle, from an automatic driving system included in the vehicle, and predicts the acceleration based on the data. 
However, Saxena teaches model-free reinforcement learning comprising:
wherein a controller (“controller 176”, Fig. 1, para. 0009 and 0034) is configured to obtain data concerning a steering angle, and predicts an acceleration based on the data (“For autonomous driving, the comfort of the passengers may be considered as a factor. Learning a policy over the acceleration and steering angle of a vehicle may lead to oscillatory behavior which may be undesirable. Instead, the network may be trained by the simulator 108 to predict the time derivatives of these quantities, e.g., jerk or acceleration j and steering rate b, enabling maintenance a smooth signal over the true low-level control variables”, para. 0056, see also para. 0051).
Toyoda teaches all the limitations but for further predicting the acceleration based on a steering angle. Saxena teaches predicting an acceleration of a vehicle based on a steering angle (para. 0056). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Saxena such that the controller (Fig. 1, para. 0016) of Toyoda is further configured to predict the “acceleration for the one or more maneuvers in the path” (para. 0064, Toyoda) based on a “steering angle of a vehicle” (para. 0056), as taught by Saxena. The motivation for doing so would be to consider “comfort of the passengers” by examining the steering angle which is indicative of “oscillatory behavior” (para. 0056), as taught by Saxena. 

Regarding claim 18, Toyoda further teaches wherein data concerning a speed is obtained from an automatic driving system included in the vehicle, and the acceleration is predicted based on the data (“deviation from the current path of travel may include one or more maneuvers (e.g., brake, speed up, turn left or right, left or right lane changes, sway left or right, etc.). Any one of these maneuver(s) can result in an occupant of the vehicle 100 experiencing an acceleration”, para. 0023, see also para. 0022 and para. 0063), but does not explicitly teach wherein data concerning a speed and a steering angle is obtained from an automatic driving system included in the vehicle, and the acceleration is predicted based on the data.
However, Saxena teaches model-free reinforcement learning comprising:
wherein data concerning a steering angle is obtained from an automatic driving system (“controller 176”, Fig. 1, para. 0009 and 0034) included in a vehicle, and an acceleration is predicted based on the data (“For autonomous driving, the comfort of the passengers may be considered as a factor. Learning a policy over the acceleration and steering angle of a vehicle may lead to oscillatory behavior which may be undesirable. Instead, the network may be trained by the simulator 108 to predict the time derivatives of these quantities, e.g., jerk or acceleration j and steering rate b, enabling maintenance a smooth signal over the true low-level control variables”, para. 0056, see also para. 0051).
Toyoda teaches all the limitations but for further predicting the acceleration based on a steering angle. Saxena teaches predicting an acceleration of a vehicle based on a steering angle (para. 0056). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the invention of Toyoda with the teachings of Saxena by predicting the “acceleration for the one or more maneuvers in the path” (para. 0064, Toyoda) based on a “steering angle of a vehicle” (para. 0056), as taught by Saxena. The motivation for doing so would be to consider “comfort of the passengers” by examining the steering angle which is indicative of “oscillatory behavior” (para. 0056), as taught by Saxena. 

Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toyoda et al. (US 2018/0244173 A1) in view of Pandey et al. (US 2020/0166373 A1).
Regarding claim 10, Toyoda further teaches wherein the controller is configured to set the threshold value to a larger value in a case where the occupant is performing the given activity, than that in a case where the occupant is not performing the given activity (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044), but does not explicitly teach wherein the controller is configured to set the threshold value to a larger value in a case where the occupant is not performing the given activity, than that in a case where the occupant is performing the given activity. Instead, Toyoda teaches a larger threshold value for when the occupant is sleeping, wherein sleeping corresponds to Applicant’s claimed “activity”. While one of ordinary skill in the art would have recognized the advantage of varying the threshold value based on the activity being preformed by the occupant, Pandey relied upon to show that this was known. 
See, Pandey teaches activity recommendation based on real-time mapping between activity characteristics and autonomous vehicle dynamics, comprising:
wherein a controller (Fig. 6) is configured to set a threshold value to a larger value in a case where an occupant is not performing a given activity, than that in a case where the occupant is performing the given activity (“movements experienced by passengers are from inside the vehicle, the vehicle dynamics is measured by the acceleration of the moving vehicle”, para. 0035, “activity component 111 through analysis component 215 calculate an initial list of activities for the passenger before the trip. Activity component 111 uses the following factors and parameters to calculate the initial activity list. These factors and parameters includes, but is not limited to,….estimating the acceleration along the three or more axes”, para. 0051, “FIG. 5A is a time line illustrating activities available during the initial start of the trip in accordance with an embodiment of the present invention. Timeline 501 of FIG. 5A list the following initial activities: running on treadmill, office work and drinking beverages at ti and route segment 1. Based on the route condition, activities recommended for route segment 1 includes running and office work. Both tasks are ranked respectively 1 to 2. The activity list for route segment 2 based on ti includes ranking beverage at 1 but office work at 4. The list is calculated based on the initial estimations as described in the step 408 of FIG. 4. It is noted that at each time interval t, data from the sensors located throughout the vehicle is read for real-time parameters (e.g., accelerations on three different axes, etc.)”, para. 0055, see also para. 0040-0044 and 0051-0055).
Both Toyoda and Pandey teach controllers configured to set a threshold value related to an occupant performing an activity in a vehicle. Pandey further teaches setting a higher threshold value in cases where the occupant is performing an activity (see for example, “running on a treadmill”, para. 0044, “drink his tea”, para. 0052, “answering his email”, para. 0054) versus cases where the occupant is not preforming an activity (see for example, “not able to drink his tea”, para. 0052, “relaxes to soothing music”, para. 0054). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Toyoda with the teachings of Pandey such that the controller (Fig. 1, para. 0016) of Toyoda is configured to set the “threshold” (para. 0065) to a larger value when the occupant of the vehicle is not preforming an activity, as taught by Pandey (see at least para. 0040-0044). The motivation for doing so would be because “Any activity that requires standing becomes difficult to perform when the gradient of the road surface is greater than a certain threshold” (para. 0044), as taught by Pandey. 

Regarding claim 20, Toyoda further teaches wherein the threshold value is set to a larger value in a case where the occupant is performing the given activity, than that in a case where the occupant is not performing the given activity (“where the occupant is sleeping, the acceleration identification module 156 can compare the magnitude of acceleration for the maneuver to a higher acceleration threshold with respect to the acceleration threshold used when the occupant is awake”, para. 0044), but does not explicitly teach wherein the threshold value is set to a larger value in a case where the occupant is not performing the given activity, than that in a case where the occupant is performing the given activity. Instead, Toyoda teaches a larger threshold value for when the occupant is sleeping, wherein sleeping corresponds to Applicant’s claimed “activity”. While one of ordinary skill in the art would have recognized the advantage of varying the threshold value based on the activity being performed by the occupant, Pandey relied upon to show that this was known.
See, Pandey teaches activity recommendation based on real-time mapping between activity characteristics and autonomous vehicle dynamics, comprising:
wherein a threshold value is set to a larger value in a case where an occupant is not performing a given activity, than that in a case where the occupant is performing the given activity (“movements experienced by passengers are from inside the vehicle, the vehicle dynamics is measured by the acceleration of the moving vehicle”, para. 0035, “activity component 111 through analysis component 215 calculate an initial list of activities for the passenger before the trip. Activity component 111 uses the following factors and parameters to calculate the initial activity list. These factors and parameters includes, but is not limited to,….estimating the acceleration along the three or more axes”, para. 0051, “FIG. 5A is a time line illustrating activities available during the initial start of the trip in accordance with an embodiment of the present invention. Timeline 501 of FIG. 5A list the following initial activities: running on treadmill, office work and drinking beverages at ti and route segment 1. Based on the route condition, activities recommended for route segment 1 includes running and office work. Both tasks are ranked respectively 1 to 2. The activity list for route segment 2 based on ti includes ranking beverage at 1 but office work at 4. The list is calculated based on the initial estimations as described in the step 408 of FIG. 4. It is noted that at each time interval t, data from the sensors located throughout the vehicle is read for real-time parameters (e.g., accelerations on three different axes, etc.)”, para. 0055, see also para. 0040-0044 and 0051-0055).
Both Toyoda and Pandey teach controllers configured to set a threshold value related to an occupant performing an activity in a vehicle. Pandey further teaches setting a higher threshold value in cases where the occupant is performing an activity (see for example, “running on a treadmill”, para. 0044, “drink his tea”, para. 0052, “answering his email”, para. 0054) versus cases where the occupant is not preforming an activity (see for example, “not able to drink his tea”, para. 0052, “relaxes to soothing music”, para. 0054). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Toyoda with the teachings of Pandey such that the “threshold” (para. 0065) is set to a larger value when the occupant of the vehicle is not preforming an activity, as taught by Pandey (see at least para. 0040-0044). The motivation for doing so would be because “Any activity that requires standing becomes difficult to perform when the gradient of the road surface is greater than a certain threshold” (para. 0044), as taught by Pandey. 
Conclusion


The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 9AM-6PM, Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached at (313) 446-6519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMELIA VORCE/               Examiner, Art Unit 3666